ACCEPTED
                                                                                                                              03-14-00706-CV
                                                                                                                                      5330069
                                                                                                                   THIRD COURT OF APPEALS
                                                                                                                              AUSTIN, TEXAS
                                                                                                                         5/18/2015 4:54:50 PM
                                                                                                                            JEFFREY D. KYLE
                                                                                                                                       CLERK




                                            KEN PAXTON                                                FILED IN
                                       AIITORNF,Y GENERAL        OÞ- TF,XAS
                                                                                               3rd COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                               5/18/2015 4:54:50 PM
                                              May 18,2015                                        JEFFREY D. KYLE
                                                                                                       Clerk



Jeffrey D. Kyle, Clerk of the Court                                                  e-Filine
Third Court of Appeals
P.O. Box 12547
Austin, Texas 7 87 lI-2547

        Re: 03-14-00706-CV; Entergy                Texas, Inc. v. Public                 Utility Commission of
                Texas, et al.

Dear Mr. Kyle:

In response to the Court's letter dated March 24,2015, attorneys for Appellees State
of Texas' Agencies and Institutions of Higher Education (State Agencies), Public
Utility Commission of Texas, and Office of Public Utility Commission each
responded that they intend to present oral argument. In order to comply with Texas
Rule of Appellate Procedure 39.4, the parties have agreed that oral argument will be
presented by:

Elizabeth Sterling for the Public Utility Commission of Texas (10 minutes), and

Ross Henderson for the Office of Public               Utility Counsel (10 minutes).

While Sara Hammond of State Agencies will not be scheduled to present argument,
she   will   be present.

                                Respectfu     lly submitted,


                                By     /s/ Sara R. Hammond
                                      Katherine H. Fanell
                                      State Bar No. 24032396
                                      Sara R. Hammond
                                      State Bar No. 24081003
                                      Assistant Attorneys General
         Posl Oflice Box 12548, Austin, Texas 7871 l-2548   . (512)   463-2100   '   rvrvw texasatton.ìeygeneral gov
                               Orprcp oF THE TBxas ArronNpv GsNnnal
                               Administrative Law Divi sion
                               P.O. Box 12548
                               Austin, Texas 787I1
                               Telephone: (512) 47 5-4173
                               Facsimile : (512) 320-0167
                               E-mai : katherine .farc ell(ò,texas attomey general. gov
                                     1


                                         s ara.hammond@texas attorneygeneral. gov




                           CERTIFICATE OF SERVICE
      I certiff   thal a true and correct copy of the Letter to the Clerk of the Third
Court of Appeals was transmitted by electronic filing on the    18th   day of May, to the
parties of record as listed below:
                                          /s/ Sara R. Hammond
                                          Sara R. Hammond
                                          Assistant Attorney General



 ENTERGY TEXAS, INC.,                    John F. Williams
                                         Marnie A. McCormick
 Appellant                               Duccrxs WnBN MeuN & Rovpno, LLP
                                         One American Center
                                         600 Congress Suite 1900
                                         Austin, Texas 78767
                                         Telephone: (5 12) 7 44-9300
                                         Facsimile : (5 12) 7 44-9399
                                             liam      wmrlaw.com
                                         mmc c ormi cklÐdwmrl aw. c om
OFFICE OF PUBLIC    Ross Henderson
UTILITY COUNSEL,    Assistant Public Counsel
                    Orprcp Op Puel-rc UrrLITy CoLr¡{seL
Appellee            l70l N. Congress Avenue
                    Suite 9-180
                    P.O. Box 12397
                    Austin, Texas 7 87 11 -2397
                    Telephone: (5 12) 936-7 500
                    Facsimile (512) 936-7525 or 936-7520
                    ross.henderson@opuc.texas. gov

PUBLIC UTILITY      Elizabeth Sterling
COMMISSION          Assistant Attorney General
OF TEXAS,           OrrrcB oF THE ArronNBY GENERAL
                    Environmental Protection Division
Appellee            P.O. Box 12548, Capitol Station
                    Austin, Texas 7 87 lI -2548
                    Telephon e: (5 12) 47 5 -41 52
                    Facsimile : (5 12) 320 -09 I I
                    Elizabeth. Sterlin g@texasattome)¡ general. gov

TEXAS INDUSTRIAL    Rex D. Van Middlesworth
ENERGY CONSUMERS,   Benjamin Hallmark
                               KNtcur, LLP
                    THorr,tp soN
Appellee            98 San Jacinto Blvd, Ste. 1900
                    Austin, Texas 78701
                    Telephone: (5 12) 469-6100
                    Facsimile : (5 12) 469-6180
                    rex.vanmfÐtklaw.com
                    b eni amin. hallmark@tkl aw. com